DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 10-15 in the reply filed on 9 May 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/008444 (hereinafter “Guha”).Regarding claims 1, 12 and 14 	Guha teaches a fiber preform for use in a composite material molding process (abstract).  Guha teaches the fiber preform 110 comprises a fiber bundle 112 having one or more types of reinforcing fibers, the fiber bundle arranged in a plurality of parallel switchbacks forming a base (first) layer 124 of the fiber preform having a principal orientation, and a thread (paragraphs [0010], [0093], and Figure 8). 	Guha teaches the fiber bundles includes both reinforcing fibers and matrix fibers, such as thermoplastic based fibers (paragraph [0048]).  Guha teaches the reinforcing fibers used in embodiments of the preform are either 100% carbon fiber, 100% glass fiber, 100% aramid, or a combination of at least two of preceding reinforcing fibers, and the matrix fibers being of a thermofusible nature may be formed from a thermoplastic material such as, for example, polypropylenes, polyamides, polyesters, polyether ether ketones, polybenzobisoxazoles, polyphenylene sulfide, etc. (paragraph [0049]).  Guha teaches the use of reinforcing fibers provides increased reinforcement to the matrix material, and the use of thermofusible matrix fibers provides further points of fusion to the bundles (paragraphs [0110] and [0118]). 	Guha teaches the thread forms a plurality of stitches (rovings) comprising: a thermoplastic thread of nylon, polypropylenes, polyamides, polyesters, polyether ether ketones, polybenzobisoxazoles, etc.; or a non-melting fiber of polyaramid, carbon, glass, or a combination thereof (paragraphs [0061] and [0069], and claims 20 and 21).  Guha illustrates the threads form a plurality of stitches 18c on the fiber bundle 14 in a direction perpendicular to the plurality of switchbacks (portion of the fiber bundle 14 near highlighted elements 14 and 18b) (Figure 4).  Guha also teaches the non-melt material (reinforcing fibers) provides additional strength to the preform (paragraph [0050]).  Guha teaches in the case of thermo fusible thread, the plurality of stitches may also attach the fiber bundle to itself (paragraph [0064]).  Guha does not explicitly teach the stitches (rovings) comprises reinforcing fibers in a coating.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the thermoplastic thread with the non-melting fibers (reinforcing fibers), in a manner similar to the incorporation of both types of fibers as disclosed for the fiber bundles, to yield a composite thread for the plurality of stitches which provides an attachment of the fiber bundle to itself while also providing reinforcement or additional strength to the stitches and preform (paragraph [0050]).  Guha illustrates the combination of thermoplastic fibers as a matrix material 16 provides a polymer coating which surrounds the non-melting reinforcing fibers 15 (Figure 1B).Regarding claim 2 	In addition, Guha teaches the preform includes a plurality of subsequent preform layers 20a, 20b, 20c, 20d formed of the fiber bundle and successively stacked from the base (first) preform layer 11, each subsequent preform layer arranged on a preceding preform layer and attached to the preceding preform layer by additional stitches of the roving (paragraph [0086] and Figure 5).Regarding claim 3 	In addition, Guha teaches an orientation of each subsequent preform layer is offset from that of the preceding preform layer by an angular displacement relative to the principal orientation of the base (first) preform layer 11 (Figures 5 and 7, paragraph [0088], and claim 14).Regarding claim 4 	In addition, Guha teaches the angular displacement between each of the preform layers is any one of 15 degrees, 30 degrees, 45 degrees, 60 degrees, 75 degrees, and 90 degrees (paragraph [0088], and claim 15).Regarding claim 5 	In addition, Guha teaches the reinforcing fibers of the fiber bundle are glass fibers, aramid fibers, carbon fibers, or a combination thereof (claim 2 and paragraph [0049]).Regarding claim 6 	In addition, Guha teaches the fiber bundle further comprises thermoplastic fibers (claim 3 and paragraph [0049]).Regarding claim 7 	In addition, Guha teaches the fiber bundle includes a subset of yarn fibers, a subset of roving fibers, or a combination thereof (claim 5).Regarding claim 8 	In addition, Guha teaches the fiber preform is formed of a single continuous fiber bundle (claim 6 and paragraph [0053]).Regarding claim 10 	In addition, Guha teaches the thread is a non-melting fiber (reinforcing fibers of the roving) are glass fibers, aramid fibers, carbon fibers, or a combination thereof (claim 20).Regarding claim 13 	In addition, Guha teaches the assembled preform is enveloped by a thermosetting resin which is processed in a mold, thereby forming the desired composite component (paragraph [0054]), which corresponds to a coating of the roving being a thermoset resin coating.Regarding claim 15 	In addition, Guha teaches the fiber bundle is attached to a substrate (paragraphs [0051] and [0061]), which corresponds to a substrate on which the fiber bundle is arranged.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guha as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2017/0305074 (hereinafter “Miyoshi”).Regarding claim 11 	The limitations for claim 1 have been set forth above.  In addition, Guha does not explicitly teach the reinforcing fibers of the roving are sized with a sizing composition that maintains the fibers in the roving. 	Miyoshi teaches a reinforcing fiber composite material comprising reinforcing fibers in a matrix material (abstract).  Miyoshi teaches it is preferred that the reinforcing fiber strands used to obtain the reinforcing fiber composite material are surface treated for the purpose of improving the adhesiveness with a matrix resin or the like.  A sizing agent may be provided for the purpose of preventing fluffing of the reinforcing fiber strands, improving convergence of the reinforcing fiber strands (maintaining the fibers in the roving), improving adhesiveness with the matrix resin, or the like (paragraph [0069]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the non-melting fibers (reinforcing fibers of the roving) with the sizing agent (sized with a sizing composition) of Miyoshi to improve: (1) the handleability; and (2) adhesiveness to the matrix material, of the non-melting fibers (reinforcing fibers of the roving).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783